Case 8:20-cv-03077-SCB-CPT Document 15 Filed 01/25/21 Page 1 of 3 PageID 145




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


NATHANIEL POWELL,

               Plaintiff,
v.
                                                              Case No. 8:20-cv-3077-T-24 CPT
TAKEISHA KING and USAA
GENERAL INDEMNITY COMPANY,

            Defendants.
______________________________/
                                              ORDER

       This cause comes before the Court on Plaintiff’s Motion to Remand. (Doc. No. 12).

Defendant USAA opposes the motion. (Doc. No. 13). As explained below, the motion is

granted.

I. Background

       This lawsuit arises from a car accident. On January 18, 2020, Plaintiff Nathaniel Powell

was driving in front of Defendant Takeisha King. According to Plaintiff, a driver negligently

rear-ended King, and Defendant King did not control her car and negligently rear-ended

Plaintiff, causing him injuries.

       On November 17, 2020, Plaintiff filed suit in state court against his auto insurance

company, Defendant USAA General Indemnity Company (“USAA”), for uninsured motorist

benefits and statutory bad faith. (Doc. No. 1). Plaintiff also asserted a negligence claim against

the unknown driver that rear-ended King, but the unknown driver was not named in the

complaint as a defendant. (Doc. No. 1). In response to the complaint, USAA removed the case

to this Court, arguing that diversity subject matter jurisdiction exists. (Doc. No. 1).
Case 8:20-cv-03077-SCB-CPT Document 15 Filed 01/25/21 Page 2 of 3 PageID 146




       Thereafter, on December 23, 2020, USAA filed a motion to dismiss Plaintiff’s state court

complaint. (Doc. No. 2). In the motion, USAA made several arguments, including that: (1) the

negligence claim against the unknown driver should be dismissed, because Plaintiff did not name

that person as a defendant; and (2) the statutory bad faith claim had not yet accrued and must be

dismissed.

       Eight days later, Plaintiff responded to the motion by filing an amended complaint. (Doc.

No. 5). In the amended complaint, Plaintiff asserted a negligence claim against King and an

uninsured motorist claim against USAA. Because both Plaintiff and King are citizens of Florida,

Plaintiff filed the instant motion to remand due to a lack of diversity subject matter jurisdiction.

II. Motion to Remand

       USAA argues that the motion to remand should be denied, because USAA believes that

Plaintiff amended the complaint and added King in order to defeat diversity jurisdiction and that

such an amendment cannot be done as a matter of course under Federal Rule of Civil Procedure

15(a). 1 Instead, USAA argues that the Court retains its discretion under 28 U.S.C. §1447(e) to

decide the propriety of Plaintiff’s joinder of a non-diverse defendant. See Ortiz v. Apple

Computer, Inc., 2019 WL 2527326, at *2 (M.D. Fla. May 16, 2019). When deciding whether to

permit or deny joinder of a non-diverse defendant post-removal under §1447(e):

               The court should consider the following factors: (1) the extent to
               which the purpose of the amendment is to defeat federal jurisdiction,
               (2) whether plaintiff has been dilatory in asking for amendment, (3)
               whether plaintiff will be significantly injured if amendment is not
               allowed, and (4) and other factors bearing on the equities. When
               faced with an amended complaint adding a non-diverse defendant in
               a case removed based on diversity jurisdiction, district courts should
               scrutinize that amendment more closely than an ordinary



1
 Rule 15(a) allows amendment as a matter of course within 21 days after service of a motion to
dismiss under Rule 12(b).
                                                  2
Case 8:20-cv-03077-SCB-CPT Document 15 Filed 01/25/21 Page 3 of 3 PageID 147




               amendment and deny leave to amend unless strong equites support
               the amendment.

Id. (internal citations and quotation marks omitted).

       Assuming without deciding that the Court retains its discretion under 28 U.S.C. §1447(e)

to decide the propriety of Plaintiff’s joinder of King in this case, the Court allows the joinder.

Plaintiff states that he added King in response to USAA’s argument in its motion to dismiss that

Plaintiff could not assert a negligence claim without naming a negligent driver as a defendant.

Plaintiff promptly added King in response to the motion to dismiss, and the amendment occurred

approximately six weeks after Plaintiff filed his initial complaint. Furthermore, the Court

believes that judicial economy is served by allowing Plaintiff to purse his claims against both

King and USAA in the same lawsuit. Accordingly, the Court finds that the amendment is

proper, diversity jurisdiction is destroyed, and remand is required.

III. Conclusion

       Therefore, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to Remand (Doc.

No. 12) is GRANTED. The Clerk is directed to REMAND this case to state court and then to

CLOSE this case.

       DONE AND ORDERED at Tampa, Florida, this 25th day of January, 2021.




Copies to:
Counsel of Record




                                                  3
